Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 11/17/21 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US PGPub 2020/0020713).
Claim 1:  Choi teaches (Fig. 1-3) a semiconductor device comprising: a stack (60, 160) including alternately stacked conductive films (95, 195) and insulating films (61,161), wherein the stack comprises an opening 5penetrating the conductive films and the insulating films, and wherein the stack comprises a rounded corner that is exposed to the opening (70H); a first channel film (86) formed in the opening and including a first curved surface surrounding the rounded corner (region 171EH); 10a conductive pad (88) formed in the opening; and a second channel film (85) [0019] interposed between the first curved surface and the conductive pad.  Choi teaches 88 and 85 being part of the channel structure therefore they both read on channel films as required by the claim as presented.  The claim as written does not preclude the rounded corner to be anywhere along the opening within the stack.
Claim 2:  Choi teaches (Fig. 1-3) the 15second channel film includes a second curved surface surrounding the first curved surface.  
Claim 3:  Choi teaches (Fig. 1-3) the second channel film has a funnel shape.  
Claim 4:  Choi teaches (Fig. 1-3) the conductive pad comprises: a first portion that is in contact with the first channel film; and 38PA4136-0a second portion that is in contact with the second channel film and having a width different from a width of the first portion.  
Claim 5:  Choi teaches (Fig. 1-3) a gap fill film (87) formed in the opening.  
Claim 6:  Choi teaches (Fig. 1-3) 10a memory film (82/85) interposed between the stack and the first channel film.  The current claim set does not preclude the second channel film and the memory film to be separate films.

Claim 8:  Choi teaches (Fig. 1-3) the memory film extends to an upper surface of the stack.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US PGPub 2020/0020713) in view of Kim et al. (KR 10-2020-0039627/US PGPub 2021/313427).
Claim 209:  Choi teaches a semiconductor device comprising: a source structure (93); a bit line (109) ; a stack (60, 160), positioned between the source structure and the bit line, including alternately stacked conductive films (95, 195) and insulating films (61,161), wherein the stack comprises an opening (70H) penetrating the conductive 
Claim 10:  Choi teaches (Fig. 1-3) the channel structure comprises: a first channel film including a first curved surface surrounding the rounded corner; and 15a second channel film interposed between the first curved surface and the conductive pad.  
Claim 11:  Choi teaches (Fig. 1-3) the second channel film includes a second curved surface 20surrounding the first curved surface.  
Claim 12:  Choi teaches (Fig. 1-3) the second channel film has a funnel shape.  
Claim 13:  Choi teaches (Fig. 1-3) a gap fill film (87) formed in the opening.  
Claim 14:  Choi teaches (Fig. 1-3) a memory film (82/85)  interposed between the stack and the channel structure.  

Claim 16:  Choi teaches (Fig. 1-3) the memory film extends to an upper surface of the stack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SARAH K SALERNO/Primary Examiner, Art Unit 2814